IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                                No. 02-20508
                              Summary Calendar



      GLENN BARBER,

                                              Plaintiff-Appellant,

           versus

      OFFICE OF THE SECRETARY DEPARTMENT
      OF VETERANS AFFAIRS,

                                              Defendant-Appellee.




           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-01-CV-4158

                              October 21, 2002


Before GARWOOD, JOLLY and SMITH, Circuit Judges.

PER CURIAM:*

      Glenn Barber appeals the district court’s dismissal for lack

of subject-matter jurisdiction of his case against the Department

of Veterans Affairs (VA).       He argues that the district court had

jurisdiction over his claims against the VA under 28 U.S.C. § 1331

and   1346(b)(1).     These    general   jurisdiction   statutes   do   not



      *
      Pursuant to 5TH CIR. R.47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
constitute waivers of sovereign immunity.              Shanbaum v. United

States, 32 F.3d 180, 182 (5th Cir. 1994).

     We have carefully reviewed Barber’s remaining arguments.            Our

independent   review   of   the   appellate   record    reveals   that   the

district court did not err in concluding that the district court

lacked jurisdiction over the suit.       Zuspann v. Brown, 60 F.3d 1156,

1158-59 (5th Cir. 1995); Shanbaum at 182.         The district court’s

dismissal is therefore AFFIRMED.1




     1
      The district court’s judgment order dated April 18, 2002,
concludes by stating “DISMISSED WITH PREJUDICE;” we modify this
portion of the order to read “DISMISSED FOR WANT OF JURISDICTION.”

                                     2